Citation Nr: 0531774	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  95-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the shoulders and elbows, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for hemorrhoids 
with anal stricture.

4.  Entitlement to a compensable evaluation for residuals of 
a gunshot wound to the right thigh.

5.  Entitlement to an increased evaluation for residuals of a 
fracture of the left 5th metatarsal, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased evaluation for left ankle 
strains, currently evaluated as 20 percent disabling.

7.  Entitlement to a compensable evaluation for residuals of 
an injury to the pelvis.

8.  Entitlement to a compensable evaluation for residuals of 
a right inguinal hernia.

9.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) regional office  (RO) in 
Atlanta, Georgia, which denied an increased rating for 
hypertension and arthritis of the shoulders and elbows, and 
determined that claims for an increased evaluation for 
hemorrhoids with anal stricture, residuals of gunshot wound 
to the right thigh, residuals of a fracture of the left 5th 
metatarsal, left ankle strains, residuals of an injury to the 
pelvis, residuals of a right inguinal hernia, and bilateral 
hearing loss, were not well grounded.

This matter initially came before the Board in February 2004, 
at which time, the Board remanded the matter for further 
evidentiary development, specifically, compliance with 
notification requirements under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for increased evaluations for 
hypertension, arthritis of the shoulders and elbows, 
hemorrhoids with anal stricture, residuals of a gunshot wound 
to the right thigh, residuals of a fracture of the left 5th 
metatarsal, left ankle strains, residuals of an injury to the 
pelvis, residuals of a right inguinal hernia, and bilateral 
hearing loss; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  The veteran's hypertension is predominantly manifested by 
diastolic pressures less than 120.

3.  The veteran's arthritis of the shoulders and elbows is 
manifested by symptomatology, including slight limitation of 
motion in the shoulders and subjective complaints of constant 
pain, weakness, stiffness, fatigue, lack of endurance, and 
flare-ups resulting from over usage in the elbows 
bilaterally, and constant pain, weakness, stiffness, fatigue, 
and lack of endurance, and flare-ups with normal use in the 
shoulders bilaterally.

4.  The veteran's hemorrhoids with anal stricture are 
manifested by symptomatology, including objective evidence of 
one tender hemorrhoid and subjective complaints of occasional 
bleeding; they are not manifested by large or thrombotic, 
irreducible hemorrhoids with excessive, redundant tissue, 
which would evidence frequent recurrences, or persistent 
bleeding, secondary anemia or fissures.

5.  The veteran's residuals of a gunshot wound to the right 
thigh are manifested by no subjective symptomatology or 
objective findings; competent evidence shows that the 
disability is no longer active.

6.  The veteran's residuals of a fracture of the left 5th 
metatarsal are manifested by symptomatology, including 
painful motion of the left foot and tenderness involving the 
left foot, without evidence of a valgus deformity, skin or 
vascular changes, or requirements of a device, shoe inserts, 
or corrective shoes to ambulate; the resulting level of 
impairment is no greater than a moderate disability.

7.  The veteran's left ankle strains are manifested by 
objective evidence of marked limitation of motion. 

8.  The veteran's residuals of an injury to the pelvis are 
manifested by subjective complaints of constant distressing 
pain, weakness, fatigue, lack of endurance, stiffness, and 
constant flare-ups caused by standing and walking; they are 
not manifested by significant limitation of motion in 
flexion, extension, abduction, adduction, rotation, flail hip 
joint, hip ankylosis, fracture of the shaft or anatomical 
neck of the femur, or fracture of the surgical neck of the 
femur with false joint.  

9.   The veteran's residuals of a right inguinal hernia are 
manifested by no subjective symptomatology or objective 
findings and competent evidence shows that the disability is 
no longer active; there is no evidence of an inguinal hernia, 
postoperative recurrent or unoperated irremediable, that is 
or is not readily reducible, and is or is not well supported 
by truss or belt or a large postoperative recurrent that is 
not well supported under ordinary conditions and not readily 
reducible when considered inoperable

10.  The veteran's service-connected bilateral hearing loss 
is manifested by hearing at Roman numeric designation VI or 
better in the right ear and the left ear.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
7101 (1997), (2005).  

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the shoulders and elbows have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.3, 4.7, 4.45, 4.59, 
4.71a, Diagnostic Code 5003,  5213 (2005).  

3.  The criteria for a compensable rating for hemorrhoids 
with anal stricture have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1-4.3, 4.7, 4.114, Diagnostic Code 7336 
(2005).  

4.  The criteria for a compensable rating for residuals of a 
gunshot wound to the right thigh have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.3, 4.7, 4.56, 4.73, 
Diagnostic Code 5313 (2005).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the left 5th metatarsal have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.3, 4.7, 4.45, 
4.59, 4.71a, Diagnostic Code 5283 (2005).  

6.  The criteria for a compensable rating for left ankle 
strains have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1-4.3, 4.7, 4.45, 4.71a, Diagnostic Code 5271 (2005).  

7.  The criteria for a compensable rating for residuals of an 
injury to the pelvis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1-4.3, 4.7, 4.20, 4.27, 4.45, 4.71a, 
Diagnostic Code 5255 (2005).  

8.  The criteria for a compensable rating for a right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1-4.3, 4.7, 4.45, 4.59, 4.114, 
Diagnostic Code 7338 (2005).  

9.  The criteria for a 30 percent rating for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1-4.3, 4.7, 4.85, Diagnostic Code 6100 (2005).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in May 2003.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in August 1994, which was 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Also see VAOPGCPREC 7-2004.  The Appeals 
Management Center (AMC) sent additional VCAA notices in March 
2004 and March 2005.  These VCAA notices comply with all 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
in that they: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claims; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  In this case, the May 2003 letter from the 
RO provided the appellant with the first three elements; the 
March 2004 and March 2005 notices included all four elements.   

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the rating 
decisions in August 1994, August 1995, and March 2003, the 
January 1995 Statement of the Case (SOC), and the 
Supplemental Statement of the Case (SSOC) in May 2003 and 
April 2005, adequately informed the veteran of the 
information and evidence needed to substantiate his claims.  
The Board observes that the April 2005 SSOC informed the 
veteran of the implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate the claims addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records or search for 
alternate sources of information.  VA afforded the veteran VA 
medical examinations in August 2001, which addressed the 
status of the veteran's hypertension, arthritis of the 
shoulders and elbows, hemorrhoids with anal stricture, 
residuals of gunshot wound to the right thigh, residuals of a 
fracture of the left 5th metatarsal, left ankle strains, 
residuals of an injury to the pelvis, residuals of a right 
inguinal hernia, and bilateral hearing loss disabilities.  
That is, the evaluations are adequate for rating purposes; 
there is sufficient medical evidence of record to make 
decisions on these claims on appeal.  There is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claims.  Thus, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, supra.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2005).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or in support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).
  
The rating criteria in effect for hypertensive vascular 
disease (essential arterial hypertension) when the veteran 
filed his claim for an increased evaluation in 1993 provided 
that diastolic pressure predominantly 100 or more warranted a 
10 percent evaluation.  Note 2 to that diagnostic code 
provided that when continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent is to be assigned.  Diastolic pressure predominantly 
110 or more with definite symptoms warranted a 20 percent 
evaluation.  Diastolic pressure predominantly 120 or more and 
moderately severe symptoms warranted a 40 percent evaluation; 
a 60 percent evaluation required diastolic pressure 
predominantly 130 or more and severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).

The veteran's hypertension is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7101 (Hypertensive vascular disease (hypertension and 
isolated systolic hypertension)).  Under this code, as in 
effect from January 12, 1998, when diastolic pressure is 
predominately 110 or more, or systolic pressure is 
predominately 200 or more, a 20 percent evaluation is 
warranted.  A 40 percent evaluation is warranted when 
diastolic pressure is predominately 120 or more.  An 
evaluation of 60 percent is assigned when diastolic pressure 
is predominately 130 or more.  38 C.F.R. § 7101 (2005).

The veteran's arthritis of the shoulders and elbows is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis will be rated on the basis of 
limitation of motion of the specific joint or joints 
involved.  When the limitation of motion of a specific joint 
or joints is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

The veteran's hemorrhoids with anal stricture are currently 
rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic 
Code 7336  (Hemorrhoids).  Under this code a noncompensable 
rating is assigned for mild or moderate disability.  A 10 
percent rating is assigned when disability is manifested by 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is warranted for hemorrhoids, external or 
internal, with persistent bleeding and with secondary anemia 
or with fissures.   The Board notes that effective July 2, 
2001, changes were made to the schedule of ratings for the 
digestive system, which covers hemorrhoids.  However, no 
changes were made to Diagnostic Code 7336.

The veteran's residuals of a gunshot wound to the right thigh 
are currently rated as noncompensable under 38 C.F.R. § 4.73, 
Diagnostic Code 5313 (Group XIII muscle injuries).  

Objective findings of a moderate disability include (1) some 
loss of deep fascia or muscle substance, or some impairment 
of muscle tonus; and (2) loss of power or lowered threshold 
of fatigue when compared to the sound side.  Moreover, 
objective findings of a moderately severe disability include 
the following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  Objective findings of a 
severe disability include through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56 (2005).

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

Group XIII includes the following functions: extension of the 
hip and flexion of the knee, outward and inward rotation of 
the flexed knee, acting with rectus femoris and sartorius 
(Group XIV, 1, 2) synchronizing simultaneous flexion of the 
hip and knee and extension of the hip and knee by belt-over-
pulley action at the knee joint.  Group XIII is comprised of 
the biceps femoris, semimembranosus, and semitendinosus.  
Evaluations of Group XIII are as follows:  slight disability 
is noncompensable; moderate disability is evaluated as 10 
percent disabling; moderately severe disability is evaluated 
at 30 percent; and, severe disability warrants a 40 percent 
disability evaluation.  38 C.F.R. § 4.73, Diagnostic Code 
5313 (2005).

The veteran's residuals of a fracture of the left 5th 
metatarsal are currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5283 (Tarsal, or 
metatarsal bones, malunion of, or nonunion of).  Under this 
code, moderate disability is rated as 10 percent disabling.  
A moderately severe disability warrants a 20 percent rating 
and a severe disability warrants a 30 percent rating.  
Disability which encompasses the actual loss of use of the 
foot, is rated at 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283 (2005).

The words "moderate," "moderately severe," and "severe" 
are not defined in Diagnostic Code 5284.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decision is "equitable and 
just." 38 C.F.R. § 4.6 (2005).

The veteran's left ankle strains are currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271 (Ankle, limited motion of).  Under Diagnostic Code 5271 
marked limited motion of the ankle is evaluated at 20 
percent.  Moderate limitation of motion warrants a 10 percent 
rating.

Plate II of 38 C.F.R. §  4.71 (2005) provides that full ankle 
dorsiflexion is from zero to 20 degrees; full ankle plantar 
flexion is from zero to 45 degrees.

The veteran's residuals of an injury to the pelvis is 
currently evaluated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (Femur, impairment of).  Code 
5255 provides a 10 percent rating for malunion of the femur 
with slight knee or hip disability, a 20 percent with 
moderate knee or hip disability, or 30 percent for marked 
knee or hip disability.  Fracture of the surgical neck with 
false joint is rated at 60 percent.  Fracture of the shaft or 
anatomical neck is rated at 60 percent with nonunion without 
loose motion, weight bearing preserved with aid of a brace, 
and is rated as 80 percent disabling with nonunion with loose 
motion (spiral or oblique fracture).

The veteran's residuals of a right inguinal hernia are 
currently evaluated as noncompensable under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (Hernia, inguinal).  
Under Diagnostic Code 7338, a noncompensable disability 
rating is assigned for a small, reducible inguinal hernia, or 
an inguinal hernia without true hernia protrusion, or an 
inguinal hernia that has not been operated on, but is 
remediable.  A 10 percent rating is warranted where the 
evidence shows a post-operative recurrent inguinal hernia 
that is readily reducible and well supported by truss or 
belt.  A 30 percent rating is warranted for a small 
postoperative recurrent or unoperated irremediable inguinal 
hernia that is not well supported by a truss or not readily 
reducible.  A 60 percent rating is warranted for a large 
postoperative recurrent inguinal hernia that is not well 
supported under ordinary conditions and not readily reducible 
when considered inoperable.  38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2005).

The veteran's bilateral hearing loss is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness. 

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  In such an 
instance, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI of Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005).  The second circumstance is where pure tone 
thresholds are 30 dB or less at frequencies of 1000 Hz and 
below, and are 70 dB or more at 2000 Hz.  In this instance 
also the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI of 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (effective June 10, 1999).

ANALYSIS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in a March 2002 
letter, the VA Form 646, VA records for treatment from 1985 
to 1988 and 1995 to 2002, various private treatment records, 
and VA examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  The Board considered 
the application of reasonable doubt as to each of the issues 
on appeal.  Where the evidence favored the appellant or is in 
relative equipoise, the claim is granted.  Where the evidence 
preponderates against an increased evaluation, the doctrine 
of reasonable doubt does not apply and the claim is denied. 
38 U.S.C.A. § 5107 (West 2002).

Hypertension

A review of the record indicates that an increased rating for 
hypertension is not warranted.  

The records do not reflect a diagnosis of hypertensive heart 
disease.  Accordingly, Diagnostic Code 7007 is not for 
application.  

Remote blood pressure readings from early in 1995 demonstrate 
systolic blood pressure readings predominately over 200.  
Diastolic blood pressures were predominately over 110 during 
the same period, exceeding 120 on only one of four readings.  
The evidence demonstrates that both the veteran's systolic 
and diastolic blood pressure have decreased since that time, 
with blood pressure readings of 174/77, 174/77, 181/85, and 
161/83 in August 2001, and a reading of 191/93 in April 2002, 
as shown in VA outpatient records.  As such, the readings 
clearly fail to meet the criteria for greater than a 20 
percent rating, applying the criteria in effect prior to 
January 12, 1998, or those in effect on and after that date.  
Treatment records from F.F., M.D. were negative for blood 
pressure readings and a Report of Contact with A.S., M.D. in 
April 2005, indicates that the veteran instructed his doctor 
not to provide any medical evidence to VA.  Consequently, the 
available medical evidence establishes that no greater than a 
20 percent evaluation is warranted for hypertension.  

Arthritis of the Shoulders and Elbows

An increased rating for arthritis of the shoulders and elbows 
is not warranted. 

Objective findings showed no significant loss of motion in 
the elbows bilaterally.  Consequently, entitlement to a 
higher rating for supination or pronation (Diagnostic Code 
5213) has not been demonstrated because the veteran's range 
of motion in supination far exceeds the criteria for a 10 
percent rating (85 degrees actual range vs. criteria of 30 
degrees or less).  See also 38 C.F.R. § 4.71, Plate I (2005).  
Objective evidence also showed that the veteran does not meet 
the criteria for additional compensation under codes 5208 
(Forearm flexion 100 degrees or less and extension to 45 
degrees or less), 5207 (Forearm, limitation of extension), 
and 5206 (Forearm, limitation of flexion) since the criteria 
for a compensable evaluation under these codes require a 
limitation in forearm flexion to 100 degrees and a limitation 
in extension to 45 degrees.  On the most recent examination 
the veteran had a full 145 degrees of flexion and no apparent 
difficulty with extension, as reflected in the examiner's 
conclusion that there was no objective data to support a 
diagnosis of degenerative joint disease of the elbow.  The 
Board considered the veteran's subjective reports of constant 
pain, weakness, stiffness, fatigue, lack of endurance, and 
flare-ups resulting from over usage.  However, the examiner's 
conclusion that there were no objective findings to support 
the presence of arthritis is contrary to these complaints.  
Moreover, motor function was within normal limits on 
examination and there was full muscle power without any 
muscle atrophy.  Accordingly, entitlement to additional 
compensation for weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of 
movements, including pain on movement, is not warranted.  

A higher evaluation is not warranted for the shoulder 
disability because the veteran is able to achieve 160 degrees 
of flexion and abduction with pain, and 60 degrees of 
external and internal rotation with pain.  A 20 percent 
evaluation is not warranted unless movement of the arm is 
limited to shoulder level from the side (90 degree mark).  
38 C.F.R. § 4.71, Plate I.  The veteran's shoulder range of 
motion greatly exceeds 90 degrees in flexion and abduction.  
The Board considered the veteran's subjective complaints of 
constant pain, weakness, stiffness, fatigue, and lack of 
endurance, but even when taking his functional loss due to 
pain into consideration, the veteran achieves movement well 
above shoulder level.  Consequently, such factors as pain on 
movement, weakness, fatigability, etc., are fully considered 
with a 10 percent evaluation.  Accordingly, the Board finds 
that an increased evaluation is not warranted for arthritis 
of the shoulders and elbows.

Hemorrhoids with Anal Stricture

A review of the record indicates a compensable evaluation for 
hemorrhoids with anal stricture is not warranted.  

The veteran's most recent examination showed an essentially 
normal examination.  The veteran had normal sphincter tone 
and a normal rectal wall on palpation.  In addition, there 
was no evidence of bleeding.  Objective evidence demonstrated 
this service-connected disability is not manifested by large 
or thrombotic, irreducible hemorrhoids with excessive, 
redundant tissue, which would evidence frequent recurrences.  
Findings were limited to one tender hemorrhoid. By the 
veteran's own report, bleeding was only occasional.  
Consequently, the evidence does not demonstrate that the 
criteria for a compensable evaluation have been met, as the 
evidence shows only a mild degree of disability.

Residuals, Gunshot Wound to Right Thigh

A review of the record indicates that the veteran's residuals 
of a gunshot wound to the right thigh represent no greater 
than a slight muscle disability, which warrants a 
noncompensable evaluation. 

Historically, service medical records show the veteran 
sustained a missile wound in February 1951 with entrance and 
exit wounds to the anterior lower thigh.  X-rays were 
negative and physical examination revealed  no major artery 
or nerve damage. There was some swelling and mild adhesions 
at the time, but the wound healed nicely.  When the veteran 
underwent examination in 1980, shortly after his retirement 
from service, the examiner found fine, healed, intact 3/4-cm. 
(centimeters) diameter, superficial scars in the mid thigh 
medial and lateral with no muscle loss, little skin change, 
and no deformity.    

At the time of the August 2001 VA examination, the veteran 
reported that he had no symptoms and he denied being limited 
by muscle fatigue or having any difficulty moving the joint 
because of muscle injury.  The examiner confirmed the 
veteran's subjective reports of no disability.  On 
examination the veteran demonstrated full range of motion in 
knee flexion and hip flexion, and all movements of the hip 
were equal bilaterally.  Motor strength was normal (5/5-
active movement against full resistance without evident 
fatigue).   There was no heat, redness, swelling, effusion, 
drainage, abnormal motion, instability, or weakness.  The 
examiner did not comment on scarring on the right thigh; 
however, the findings from earlier examinations indicated 
that scarring was superficial.  The examiner concluded that 
there were no objective findings and no active disability.  
Accordingly, the Board finds the evidence shows that there is 
no current muscle disability from a gunshot wound to the 
right thigh; therefore, a noncompensable rating is 
appropriate.

Residuals, Fracture of the Left 5th Metatarsal
 
The veteran's residuals of a fracture of the left 5th 
metatarsal are appropriately rated as 10 percent disabling.  
Objective evidence indicates the veteran has painful motion 
of the left foot and tenderness involving the left foot, 
which result in him walking with a limp and favoring his left 
foot.  However, there was no evidence of a valgus deformity, 
skin or vascular changes.  The veteran did not require a 
device to ambulate or shoe inserts or corrective shoes.  With 
this disability picture the Board concluded that the 
veteran's residuals of a fracture of the left 5th metatarsal 
are most aptly characterized as a moderate disability, as 
objective evidence did not reveal any deformity or need of 
assistive devices or prosthesis, and interpretation of x-rays 
did not indicate a nonunion or malunion of the 5th metatarsal 
bone.  The criteria rating under Diagnostic Code 5284 (Foot 
injuries, other) does not afford the veteran a higher rating, 
as the criteria for codes 5283 and 5284 are the same.

Left Ankle Strains

The evidence in this matter does not support a higher 
evaluation for left ankle strains.  As previously noted, the 
veteran's left ankle strains are currently evaluated as 20 
percent disabling under Diagnostic Code 5271, which 
represents marked limitation of motion.  Twenty (20) percent 
is the maximum schedular rating available under this 
particular code, and with such being the case, the DeLuca 
provisions do not apply.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  The Board considered other diagnostic codes; 
however, other pertinent codes did not provide for a rating 
in excess of 20 percent with one exception.  See 38 C.F.R. 
§§ 4.71a, Diagnostic Codes  5272-5274.   The only diagnostic 
code that does provide a rating higher than 20 percent was 
deemed not to apply, as objective evidence does not 
demonstrate that the veteran's left ankle is ankylosed 
because movement of the joint is still attainable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2005) (Ankle, ankylosis of).  
As is discussed more fully below, referral for extraschedular 
consideration was considered, but found not to be warranted.  
Consequently, the Board finds that a rating higher than 20 
percent is not warranted for left ankle strains.

Residuals, Injury to the Pelvis

A review of the record indicates that a compensable rating 
for residuals of an injury to the pelvis is not warranted.  
Despite the veteran's subjective complaints of constant 
distressing pain, weakness, fatigue, lack of endurance, 
stiffness, and constant flare-ups caused by standing and 
walking, objective evidence demonstrated full range of motion 
in hip flexion and hip abduction.  See 38 C.F.R. § 4.71a, 
Plate II (2005).  The Board observes that interpretation of 
hips x-rays indicated degenerative joint disease in the right 
and left hip; however, the veteran is not service-connected 
for this disease.  Therefore, a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 is not for 
application.  Other diagnostic codes pertaining to the hip 
and thigh were considered, but were found not to apply or did 
not provide the veteran with a compensable evaluation.  In 
this regard, the Board notes that the hip joints are not 
ankylosed or flail joints and the veteran demonstrated ranges 
of motion in flexion, extension, adduction, abduction, and 
internal rotation that were not limited to a compensable 
degree, if at all.  Consequently, the Board concludes that 
the veteran's residuals of a pelvis injury do not warrant an 
increased evaluation.

Residuals, Right Inguinal Hernia

The evidence pertaining to the veteran's residuals of a right 
inguinal hernia demonstrates that a compensable evaluation is 
not warranted.  At the most recent VA examination the veteran 
reported that currently, he has no symptoms from his previous 
hernia, which was surgically repaired in 1976.  His 
subjective report was fully corroborated by objective 
evidence.  On examination, the VA examiner observed that 
there were no objective findings of residuals of a right 
inguinal hernia and he concluded that the condition is no 
longer active.  Consequently, there is no evidence of an 
inguinal hernia, postoperative recurrent or unoperated 
irremediable, that is or is not readily reducible, and is or 
is not well supported by truss or belt.  There is also no 
evidence of a large postoperative recurrent hernia that is 
not well supported under ordinary conditions and not readily 
reducible when considered inoperable.  The Board concludes, 
based on the lack of subjective complaints and objective 
findings, that the criteria for an increased rating for 
residuals of a right inguinal hernia have not been met.

Bilateral Hearing Loss

A review of the record indicates that a rating increase to 30 
percent is warranted for bilateral hearing loss.  

In reviewing the objective evidence in this case, the Board 
notes initially that use of the alternative tables, which 
became effective June 10, 1999, during the course of the 
appeal, is not indicated, as the resulting pure tone 
thresholds at 2000 Hz has never reached 70 dB or more, and 
pure tone thresholds at 1000 Hz are consistently less than 55 
dB.  Accordingly, only 38 C.F.R. § 4.85, Table VI is for 
application.  

A review of the evidence indicates that the two most recent 
audiologic evaluations were done within two weeks of each 
another in August 2001.  First, the veteran underwent a VA 
C&P examination.  Two weeks later, he underwent an audiology 
consultation for decrease in hearing and evaluation for a 
hearing aid.  Presumably, any difference in results would 
differ only slightly.  Evidently, however, the results reveal 
significant differences.  On the C&P examination the 
veteran's average of pure tone thresholds at 1000, 2000, 
3000, 4000 Hz was 69 for the right and 63 on the left.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 in the left ear.  On the 
examination two weeks later, the average of pure tone 
thresholds at 1000, 2000, 3000, 4000 Hz was 60 for the right 
and 58 on the left, and speech audiometry revealed speech 
recognition ability of 60 percent in the right ear and of 64 
in the left ear.  

When inserting the pure tone averages and speech recognition 
ability scores into Table VI from the fee basis VA 
examination the Roman numeric designations are IV for the 
left ear and IV for the right ear.  As these designations are 
applied to Table VII, a 10 percent rating is warranted.  When 
the results of the VA examination are put in Table VI, the 
Roman numeric designations are VI for the right ear and the 
left.  When these results are put in Table VII, the result is 
a 30 percent evaluation.  A review of the two reports reveals 
no obvious explanation for the different results.  That being 
the case, the Board concludes that the positive and negative 
evidence of entitlement to an increased rating for bilateral 
hearing loss is in relative equipoise.  Accordingly, an 
increased evaluation to 30 percent is warranted.  A rating in 
excess of 30 percent is not appropriate since the numeric 
designations of hearing impairment are VI for each ear, but 
no higher.   

Extraschedular Consideration

The Board finds that the veteran is not entitled to 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  No evidence has been received that establishes 
such factors as frequent periods of hospitalization or marked 
interference with employment due to his service-connected 
hypertension, arthritis of the shoulders and elbows, 
hemorrhoids with anal stricture, residuals of a gunshot wound 
to the right thigh, residuals of a fracture of the left 5th 
metatarsal, left ankle strains, residuals of an injury to the 
pelvis, residuals of a right inguinal hernia, or bilateral 
hearing loss, that render impractical the application of the 
regular rating criteria.  A review of medical records has 
disclosed no recent hospital admissions to treat any of these 
disabilities.  No employment records or other pertinent 
evidence demonstrates that any of these disabilities markedly 
interfered with the veteran's employment.  In the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  As there is no 
objective evidence showing that the veteran's service-
connected hypertension, arthritis of the shoulders and 
elbows, hemorrhoids with anal stricture, residuals of a 
gunshot wound to the right thigh, residuals of a fracture of 
the left 5th metatarsal, left ankle strains, residuals of an 
injury to the pelvis, residuals of a right inguinal hernia, 
and bilateral hearing loss, individually has a substantial 
impact upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, a 
referral for consideration of an extraschedular evaluation, 
under the guidelines of 38 C.F.R. § 3.321(b)(1), is not 
warranted.


ORDER

An increased evaluation for hypertension is denied.

An increased evaluation for arthritis of the shoulders and 
elbows is denied.

A compensable evaluation for hemorrhoids with anal stricture 
is denied.

A compensable evaluation for residuals of a gunshot wound to 
the right thigh is denied.

An increased evaluation for residuals of a fracture of the 
left 5th metatarsal is denied.

An increased evaluation for left ankle strains is denied.

A compensable evaluation for residuals of an injury to the 
pelvis is denied.

A compensable evaluation for residuals of a right inguinal 
hernia is denied.

A 30 percent evaluation for bilateral hearing loss is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


